UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-5054



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT L. ROMAN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.    Thomas E. Johnston,
District Judge. (5:05-cr-00236)


Submitted:   April 30, 2007                   Decided:   May 15, 2007


Before WILLIAMS and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, David R. Bungard, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant. Charles T.
Miller, United States Attorney, John L. File, Assistant United
States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Robert L. Roman appeals his eighty-two month sentence the

district court imposed after Roman pled guilty, pursuant to a plea

agreement, to one count of possession with intent to distribute

five grams of more of cocaine base, in violation of 21 U.S.C. § 841

(2000).   For the following reasons, we affirm.

           Roman contends his sentence, which falls four months

above the bottom of the advisory sentencing guidelines range and

within the statutory maximum, was unreasonable because the district

court failed to consider all of the relevant factors in 18 U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2005), and imposed a sentence that was

greater than necessary to achieve the purposes of sentencing. This

court reviews the imposition of a sentence for reasonableness.

United States v. Booker, 543 U.S. 220, 260-61 (2005); United

States v. Hughes, 401 F.3d 540, 546-47 (4th Cir. 2005).       After

Booker, a district court is no longer bound by the range prescribed

by the Sentencing Guidelines.   Hughes, 401 F.3d at 546.   However,

in imposing a sentence post-Booker, courts still must calculate the

applicable Guidelines range after making the appropriate findings

of fact and consider the range in conjunction with other relevant

factors under the Guidelines and 18 U.S.C.A. § 3553(a) (West 2000

& Supp. 2006).   United States v. Moreland, 437 F.3d 424, 432 (4th

Cir.), cert. denied, 126 S. Ct. 2054 (2006).       This court will

affirm a post-Booker sentence if it “is within the statutorily


                                - 2 -
prescribed   range    and    is   reasonable.”       Id.    at   433   (internal

quotation marks and citation omitted).             “[A] sentence within the

proper advisory Guidelines range is presumptively reasonable.”

United States v. Johnson, 445 F.3d 339, 341 (4th Cir. 2006).

           Here,     the    district   court       explicitly     treated   the

Guidelines as advisory, and sentenced Roman only after considering

the Sentencing Guidelines, the § 3553(a) factors, and counsel’s

arguments.   Although the district court did not recite facts to

support each § 3553(a) factor, the court need not “robotically tick

through § 3553(a)’s every subsection” or “explicitly discuss every

§ 3553(a) factor on the record.”            Johnson, 445 F.3d at 345.        We

thus conclude that Roman’s sentence is reasonable.

           We therefore affirm Roman’s sentence.             We dispense with

oral   argument    because    the   facts    and    legal    contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                        AFFIRMED




                                    - 3 -